Citation Nr: 1749895	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for supraventricular arrhythmia with implanted cardiac pacemaker (claimed as a heart condition), as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1957 to July 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). In June 2017, this matter was remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

Pursuant to Board remand instructions specifically requesting a "physician" opinion, the AOJ obtained a medical opinion from a physician in August 2017. A medical opinion by a physician's assistant was also obtained in July 2017. Both examiners opined there was less likely than not a causal relationship between the Veteran's PTSD and his heart condition. Specifically, they noted that the article submitted by the Veteran relates coronary heart disease (a type of ischemic heart disease) to PTSD, but the Veteran's condition is a conductive heart disease, and therefore the article was inapplicable. [The Board notes that there is a second untitled article in the claims file that also links ischemic, but not conductive, heart disease to PTSD.] 

While the examiners discussed a causal relationship, neither discussed whether the Veteran's PTSD aggravated his heart disease. Accordingly, remand for an addendum opinion is necessary. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records for the Veteran's heart condition from July 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his heart condition are associated with the record.

2. After the above development has been completed, the AOJ should return the Veteran's claims file to the August 2017 examiner for an addendum opinion. If the August 2017 examiner is unavailable, then the claims file should be given to a physician of similar qualification. The examiner is requested to respond to the following:

Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's heart condition was aggravated by his PTSD? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated).

If the Veteran's heart condition is found to have been aggravated by his PTSD, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim. 38 C.F.R. § 20.1100(b) (2016).

